     Case 1:16-cv-00557-AWI-EPG Document 158 Filed 07/21/21 Page 1 of 3


 1

 2

 3

 4

 5

 6                                        UNITED STATES DISTRICT COURT
 7                                      EASTERN DISTRICT OF CALIFORNIA
 8

 9       ARIEL ELIA,                                               No. 1:16-CV-557 AWI EPG
10                              Plaintiff,
11       JOHN ROBERTS, TEXAS                                       ORDER REGARDING SETTLEMENT
         ENVIRONMENTAL PRODUCTS, INC.,                             CONFERENCE PROCEDURES
12       TEXAS ENVIRONMENTAL
         PRODUCTS,
13
                               Defendants.
14

15

16              The Court sets a settlement conference for October 22, 2021, at 10:30 a.m., Courtroom 10,
17   before Magistrate Judge Erica P. Grosjean.
18              The Court is willing to conduct the conference in person or remotely, by Zoom. The
19   parties shall meet and confer and email the Court at mrooney@caed.uscourts.gov no later than
20   fourteen days from today regarding their preference. If all parties do not agree to conduct the
21   conference by Zoom, or if the parties do not email the Court within fourteen days, the conference
22   will take place in person.1
23              Unless otherwise permitted in advance by the Court, the attorneys who will try the case
24   shall appear at the Settlement Conference. It is recommended that pertinent evidence to be offered
25   at trial, documents or otherwise, be brought to the settlement conference for presentation to the
26   settlement judge. Neither the settlement conference statements nor communications during the
27

28   1
         Covid-19 restrictions, such as social distancing and masks,1may be required.
     Case 1:16-cv-00557-AWI-EPG Document 158 Filed 07/21/21 Page 2 of 3


 1   settlement conference with the settlement judge can be used by either party in the trial of this
 2   case.
 3           Absent permission from the Court, in addition to counsel who will try the case being
 4   present, the individual parties shall also be present. In the case of corporate parties, associations
 5   or other entities, and insurance carriers, a representative executive with authority to discuss,
 6   consider, propose and agree, or disagree, to any settlement proposal or offer shall also be present.
 7   A representative with unlimited authority shall either attend in person or be available by phone
 8   throughout the conference. In other words, having settlement authority “up to a certain amount”
 9   is not acceptable.
10           IF ANY PARTY BELIEVES THAT A SETTLEMENT CONFERENCE WOULD
11   BE FUTILE, THEN THAT PARTY SHALL CONTACT THE COURT NOT LATER
12   THAN SEVENTY-TWO HOURS PRECEDING THE SCHEDULED SETTLEMENT
13   CONFERENCE.
14           Confidential Settlement Statements
15           At least five (5) court days prior to the settlement conference, each party shall submit a
16   Confidential Settlement Conference Statement in Word format directly to Judge Grosjean’s
17   Chambers at epgorders@caed.uscourts.gov. The statement shall not be filed on the docket or
18   served on any other party. Each statement shall be clearly marked "confidential" with the date
19   and time of the settlement conference clearly noted on the first page. The Confidential Settlement
20   Conference Statement shall include the following:
21                  A. A brief statement of the facts of the case.
22                  B. A brief statement of the claims and defenses, i.e., statutory or other grounds
23                  upon which the claims are founded; a forthright evaluation of the parties'
24                  likelihood of prevailing on the claims and defenses; and a description of the major
25                  issues in dispute.
26                  C. A summary of the proceedings to date.
27                  D. An estimate of the cost and time to be expended for further discovery, pretrial
28                  and trial.
                                                        2
     Case 1:16-cv-00557-AWI-EPG Document 158 Filed 07/21/21 Page 3 of 3


 1               E. The relief sought.
 2               F. The party's position on settlement, including present demands and offers and a
 3               history of past settlement discussions, offers and demands.
 4   IT IS SO ORDERED.
 5

 6   Dated:   July 21, 2021                                /s/
 7                                                 UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   3
